Mr. Justice G-oodwih delivered the opinion of the court. 4. Tboveb and convebsion, § 42*—when finding for plaintiff on trial by court does not imply that punitive damages were allowed. The inclusion in the finding of the court for the plaintiff in an action for conversion that the defendant “maliciously, wilfully and intentionally, and with intent to injure and defraud the plaintiff” converted the goods does not imply that punitive damages were allowed. 5. Tboveb and convebsion, § 51*—when tender of goods considered in mitigation of damages. The defendant to an action for conversion has the right to tender in open court the goods which have been converted and have such tender considered in mitigation of damages, but no such question arises where they were tendered as a full settlement of plaintiff’s claim. 6. Appeal and ebbob, § 1325*—when presumed that court gave defendant credit for set-off in its finding. In the’ absence of any contrary showing, it must be assumed that the defendant was duly credited with a set-off claimed in the finding of the court in an action for damages for the conversion of goods.